t c summary opinion united_states tax_court danvis s and sheryl s smith petitioners v commissioner of internal revenue respondent docket no 9210-00s filed date danvis s smith pro_se sara j barkley for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the years in issue - respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure respectively for the taxable years and the issues for decision are whether petitioners are entitled to charitable_contribution deductions in and whether petitioners are entitled to certain miscellaneous_itemized_deductions in and and business_expense deductions in and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in highlands ranch colorado on the date the petition was filed in this case charitable_contribution deductions during the years in issue petitioner husband petitioner was the director of alpha ministries petitioners provided nearly all of the funds used by alpha ministries and nearly all of these funds were in turn used to pay for expenses of ‘petitioners concede respondent’s determination that they received dollar_figure in unreported interest_income in respondent determined that petitioners were entitled to unclaimed deductions in of dollar_figure for investment_interest expense and dollar_figure for business office expense petitioners primarily in the form of a housing allowance ’ petitioner upon receiving paychecks from unrelated employment would sign the back of the paychecks over to alpha ministries prior to depositing them into a checking account bearing the designation alpha ministries the account into which the funds were deposited was owned and controlled by petitioners and petitioners alone had authority to use the funds therein petitioners filed joint federal_income_tax returns for the years in issue on these returns petitioners claimed deductions of dollar_figure in and dollar_figure in for charitable_contributions purportedly made to alpha ministries in the statutory_notice_of_deficiency respondent disallowed these deductions in full petitioners relying on uncorroborated summary documents entered into evidence argue that alpha ministries had the following income and expenses for each of the years in issue income cash donations by petitioners dollar_figure dollar_figure cash donations by other individuals interest on deposit sec_12 big_number big_number disbursements petitioner’s housing allowance dollar_figure dollar_figure petitioner’s health care allowance -q- petitioner’s auto travel allowance petitioner’s books and materials -q- loan to petitioner big_number --o- supplies postage fees and copie sec_34 -0- big_number big_number although we do not accept these figures as actual amounts of income and expenses of alpha ministries we accept them as an admission by petitioners that any funds received by or designated for use by alpha ministries were used almost exclusively for the personal benefit of petitioners - as a general_rule personal_living_and_family_expenses are nondeductible sec_262 subject_to limitations not relevant here sec_170 allows a deduction for charitable_contributions made during the taxable_year to certain types of organizations for a contribution to be deductible it must be made to an organization no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_170 c the facts in the case before us are substantially_similar to the facts in a prior case before this court 81_tc_272 in miedaner the taxpayers established and subsequently operated an entity known as the church of physical theology they had established a separate checking account for the church but used funds from this account for a variety of personal expenses primarily for living allowances for each of the taxpayers in sustaining the commissioner’s disallowance of deductions claimed by the taxpayers for amounts purportedly contributed to the church this court stated the church was essentially inseparable from the personal interests of terrel and penelope and we agree with respondent’s observation that petitioners literally bathed themselves in personal benefits their contributions funded their living allowances the church account was simply a magic wand whereby personal expenses were converted into tax deductions where contributions go to --- - pay personal expenses they are neither charitable nor deductible id pincite assuming arguendo that petitioners made any contributions in this case petitioners by their own admission used any contributed funds funneled through alpha ministries almost exclusively for their own housing and for other expenses benefitting only petitioners thus in accordance with sec_170 c and miedaner v commissioner supra petitioners are not entitled to the claimed charitable_contribution deductions see also 81_tc_806 affd without published opinion 767_f2d_931 9th cir no charitable_contributions were made where taxpayer retained control of the funds and derived personal benefits therefrom itemized and business deductions during and petitioner’s primary employment was as a faculty_member of apollo group inc of phoenix arizona petitioner’s duties included class preparation keeping records of grades and attendance communicating with the school administration conducting tests and grading papers and tests in connection with this employment petitioners claimed miscellaneous_itemized_deductions with respect to the following unreimbursed employee business_expenses in each respective year vehicle expense dollar_figure dollar_figure parking fees tolls and transportation other expenses business auto loan interest office rent big_number postage and express office supplies grading services big_number unspecified big_number less reimbursements by employer total adjusted for rounding errors big_number big_number respondent disallowed the deductions with respect to expenses of dollar_figure in and dollar_figure in for taxable_year petitioner filed a schedule c profit or loss from business for a sole_proprietorship known as smith table pads the schedule listed the principal business of the proprietorship as distributor of custom fitted table pads and teaching on the schedule petitioners claimed deductions for among others the following interest_expense of dollar_figure rent expense of dollar_figure travel expense of dollar_figure and meal and entertainment expense of dollar_figure respondent disallowed each of these deductions in full except with respect to interest_expense of dollar_figure during both of the years in issue petitioners resided in residences owned by petitioners in their own names in petitioner organized a corporation under colorado law known as smith corporation the articles of incorporation -respondent’s additional adjustment to the total of the miscellaneous_itemized_deductions which was based on a change in petitioners’ adjusted_gross_income is computational and will be resolved by the court’s holding on the issues in this case were stamped received by the colorado secretary of state on date the corporation never received an employer_identification_number from the internal_revenue_service and never filed federal income or employment_tax returns petitioner the sole shareholder intended to use this corporation for a number of separate activities first the corporation was meant to establish a vending machine route second petitioner hoped the corporation would take over his table pad business mthird petitioner thought that he could pay the corporation to provide grading services needed for his apollo group employment services which he in turn would personally provide finally petitioner thought that he could pay the corporation rent for use of his residence in grading papers and other activities while petitioner and his wife personally owned the residence with respect to the latter two activities petitioner claimed deductions on the return for alleged payments to the corporation which had been incorporated on or about december of that year petitioner never transferred any funds to the corporation or to an account designated for corporate use a taxpayer may deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including the trade_or_business of being an employee sec_162 54_tc_374 a taxpayer however generally must keep records --- - sufficient to establish the amounts of the items reported on his federal_income_tax return sec_6001 sec_1 6001-l1 a e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 furthermore sec_274 supersedes the cohan doctrine and prohibits estimating certain expenses 50_tc_823 affd 412_f2d_201 2d cir that section provides that unless the taxpayer complies with certain strict substantiation rules no deduction is allowable for traveling expenses for entertainment_expenses for expenses for gifts or with respect to listed_property listed_property includes passenger automobiles and other_property used as a means of transportation sec_280f to meet the strict substantiation requirements the taxpayer must substantiate the amount time place and business --- - purpose of the expenses sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioners have failed to substantiate any of the schedule c deductions or the employee_business_expense deductions disallowed by respondent petitioners have failed to provide evidence that the expenses were incurred such as receipts and they have failed to sufficiently explain the underlying business purposes for example petitioners claim to have traveled to hawaii in connection with the business of the sole_proprietorship however overlooking whether petitioners in fact traveled to hawaii primarily to sell table pads they provided no receipts for the travel and their daily planner indicates that their primary business-related activity was making phone calls-- calls which presumably could have been made from colorado petitioners assert that a flood destroyed many of the records which would have provided substantiation even if this were the case however petitioners have not adequately attempted to reconstruct any destroyed records by such means as obtaining copies of bank or credit card records finally petitioners have not provided the court with any basis upon which to estimate expenses with respect to those for which estimates may be made sec_7491 does not shift the burden_of_proof to respondent here because petitioners have failed to produce any credible_evidence with respect to the disallowed deductions - we sustain respondent’s disallowance of each of the deductions at issue accuracy-related_penalties respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for both years in issue with respect to the underpayments resulting from the total_amounts of the deficiencies respondent has the burden of production with respect to the penalties but the burden_of_proof remains on petitioners sec_7491 116_tc_438 sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was -the rent expense claimed by petitioners as both employee_business_expense and schedule c business_expense was connected to petitioner’s use of his own residence although petitioners do not directly address the home_office provisions of sec_280a we note that petitioners have not shown that any portion of their residence was exclusively used on a regular basis for business purposes sec_280a reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id petitioners claimed deductions for payments which were never made and they failed to properly substantiate various other deductions claimed on their returns furthermore petitioners used alpha ministries and smith corporation---entities which were essentially alter egos of petitioner--to eliminate nearly all federal tax_liability on their wage and salary income in each of the years in issue the use of these entities in this manner is not evidence of a reasonable attempt to comply with federal tax law and does not reflect reasonable_cause and good_faith for petitioners’ actions we find that petitioners were negligent and hold that they are liable for the accuracy-related_penalties determined by respondent reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
